 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 LARRY PORCHIA,                                          Case No.: 2:17-cv-02399-APG-GWF

 4            Plaintiff                                       Order Accepting Report and
                                                                  Recommendation
 5 v.
                                                                        [ECF No. 7]
 6 AMERICAN MEDICAL RESPONDER, et
   al.,
 7
        Defendants
 8

 9           On January 11, 2019, Magistrate Judge Foley recommended that I dismiss this action

10 because plaintiff Larry Porchia has not responded to court orders and has failed to prosecute the

11 case. ECF No. 7. Porchia did not file an objection. Thus, I am not obligated to conduct a de

12 novo review of the report and recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts

13 to “make a de novo determination of those portions of the report or specified proposed findings

14 to which objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)

15 (en banc) (“the district judge must review the magistrate judge’s findings and recommendations

16 de novo if objection is made, but not otherwise” (emphasis in original)).

17           Additionally, Judge Foley’s report and recommendation was returned in the mail. ECF

18 No. 8. Under Local Rule IA 3-1, a pro se party must immediately advise the court of any change

19 of address. “Failure to comply with this rule may result in the dismissal of the action, entry of

20 default judgment, or other sanctions as deemed appropriate by the court.” LR IA 3-1.

21 / / / /

22 / / / /

23 / / / /
 1         IT IS THEREFORE ORDERED that Judge Foley’s report and recommendation (ECF

 2 No. 7) is accepted. Plaintiff Larry Porchia’s complaint is DISMISSED without prejudice. The

 3 clerk of court is instructed to close this case.

 4         DATED this 6th day of February, 2019.

 5
                                                          ANDREW P. GORDON
 6                                                        UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                      2
